Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. 
A Declaration from one of the inventors of the present application, Nimeshkumar Patel, has been received on 8/3/2022. The Declaration is addressed within the “Response to Arguments” section below.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Claim Rejections - 35 USC § 112
Claims 43-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 recites “the demulsifying composition comprising at least one C4-C12 alkyl phenol-formaldehyde resin alkoxylate” and then later recites “where said C4-C12 alkyl phenol-formaldehyde resin alkoxylate comprises at least two alkyl phenol-formaldehyde resin alkoxylates”. The scope of the claim is unclear at it is uncertain whether one C4-C12 alkyl phenol-formaldehyde resin alkoxylate is within the scope of the claim or not. This issue can be resolved by reciting “at least two” within the former recitation. 
As claims 44-54 depend from claim 43, they are rejected for the same issue discussed above.
Claim 55 recites “wherein the dispersant has a molecular weight from about 20,000 to about 25,000”. It is unclear whether the recited molecular weights are weight average or number average. Therefore, the scope of the claim is unclear. 
Claim Rejections - 35 USC § 103
Claims 17-19 and 23-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blair (U.S. Pat. No. 4,306,981) in view of Le Suer (U.S. Pat. No. 3,522,179).
Regarding Claims 17 and 23-27, Blair teaches micellar solutions of film spreading agent (FSA) useful for breaking petroleum emulsions comprising resinous polyalkylene oxide adducts (Abstract). Blair teaches an embodiment in Example C comprising C12 alkyl phenol-formaldehyde resin alkoxylate, dipentene/high boiling aromatic hydrocarbon (non-polar organic solvent; oil phase), and 48 wt% water (aqueous phase) (Col. 18, Lines 11-27; Col. 16, Lines 20-41). Since the mixtures of Blair are micellar solutions, they are construed as colloidal micellar solutions since micelles are colloidal. 
Blair teaches the demulsifiers can be used for treating crude oil mixtures (Col. 1, Lines 18-30). Alternatively, case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Blair teaches the compositions can further comprise corrosion inhibitors that are micelle-forming surface active compounds such as alkyl succinates (Col. 14, Line 52 to Col. 16, Line 19). To the extent that Blair differs from the subject matter claimed by the disclosure of particular micelle-forming surface active corrosion inhibitors, Le Suer teaches surface-active ester derivatives of succinic acid are known to be useful for various purposes such as additives for hydrocarbon oils and corrosion inhibition (Abstract; Col. 1, Lines 32-36; Col. 11, Lines 50-53). Accordingly, it would have been obvious to one of ordinary skill in the art to incorporate the surface-active ester derivative of Le Suer into the compositions of Blair because doing so would provide corrosion resistance to Blair’s micellar solutions. Le Suir teaches embodiments where the compound is derived from polyisobutene-substituted succinic acid anhydride reacted with polyhydric alcohol (Col. 7, Lines 30-44), which suggests succinic ester adducts with a polyhydric alcohol. The polyisobutylene moiety is introduced to maleic anhydride to form a succinic anhydride derivative (Col. 7, Lines 30-44), thus implying the polyisobutylene substitution indicated within claim 17 (see also the Figure at Col. 5, Lines 5-44). Le Suir teaches several polyhydric alcohols consistent with what is claimed, such as glycerol or pentaerythritol (Col. 4, Lines 12-18; Examples 8 and 9). The reaction of polyisobutylene-substituted succinic anhydride with pentaerythritol is seen to result in a mixture comprising the compound of claim 17.
Regarding Claims 18 and 28, Blair teaches examples where the demulsifier is obtained by reacting 2800 lb of ethylene oxide/propylene oxide with roughly 2820 lb of p-nonylphenol/formaldehyde resin (Example II; Col. 16, Line 43 to Col. 17, Line 23), which is seen to exhibit a degree of alkoxylation of roughly 49.8 wt%. Blair teaches the alkylphenol/formaldehyde resin intermediates contain about 4-15 phenolic nuclei per resin (Col. 11, Lines 61-66), thus indicating the polymerization number is within the range claimed.
Regarding Claim 19, Blair teaches a demulsifier in Example I, which is a C12 alkyl phenol-formaldehyde resin alkoxylate with 25 wt% by weight of alkoxylation (Col. 16, Lines 23-41). Blair also teaches a demulsifier in Example II, which is obtained by reacting 2800 lb of ethylene oxide/propylene oxide with roughly 2820 lb of p-nonylphenol/formaldehyde resin (Example II; Col. 16, Line 43 to Col. 17, Line 23), corresponding to roughly 49.8 wt% of alkoxylation. The difference between alkoxylations is 24.8 wt%. 
 Blair differs from the subject matter claimed in that such demulsifiers are not used in combination at a ratio of 1:9 to 9:1. However, it is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose. In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960). Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992). Also, case law holds that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). In light of the cited case law, it would have been obvious to one of ordinary skill in the art to combine different demulsifiers set forth by Blair in ratios encompassing 1:9 to 9:1 because doing so would predictably form third compositions useful for the very same purpose (demulsification) in the absence of a showing of criticality.
Claims 20-22 and 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blair (U.S. Pat. No. 4,306,981) in view of Le Suer (U.S. Pat. No. 3,522,179) and McDaniel (US 2011/0253598 A1).
The discussion regarding Blair and Le Suer within ¶ 11-16 is incorporated herein by reference.
Regarding Claims 20-22 and 42, Blair differs from the subject matter claimed in that the particular polyetherol of the claims is not described in combination with the alkoxylated phenol-formaldehyde resins. 
 McDaniel teaches the combination of C5-C7 alkyl substituted phenol-formaldehyde resin and at least one polyalkylene oxide triblock copolymer provides synergy with respect to breaking emulsions (Abstract). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize a combination of C5-C7 alkyl substituted phenol-formaldehyde resin and at least one polyalkylene oxide triblock copolymers in accordance with the teachings of McDaniel within the compositions of Blair because doing so would synergistically break emulsions as taught by McDaniel. 
McDaniel teaches C5-C7 alkyl substituted phenol-formaldehyde resin and at least one polyalkylene oxide triblock copolymer weight ratios spanning 1:1 to 9:1 (¶ 14), which is within the range claimed. McDaniel teaches embodiments where ethylene oxide/propylene oxide block copolymers with molecular weights spanning 500-30,000 and 20-80% ethoxylation is used (¶ 21-22), which overlaps the ranges claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and McDaniel suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of McDaniel. See MPEP 2123.
McDaniel teaches embodiments where a combination of 
    PNG
    media_image1.png
    218
    618
    media_image1.png
    Greyscale
can be used (¶ 18). Given the x and y values above, the calculated molecular weights from the degrees of polymerization are approximately 4518 and 4098 respectively. Accordingly, the weight average molecular weights are seen to be roughly the same to that of the recited Mz values. Therefore, either polyol is seen to intrinsically possess a molecular weight and x/y/z values consistent with the claims. Either polyol is also seen to be an oxide block copolymer with 2 polyoxyethylene block branches on polyoxypropylene with a molecular weight consistent with what is claimed.
Claims 43, 44, and 48-53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blair (U.S. Pat. No. 4,306,981).
Regarding Claims 43 and 48-52, Blair teaches micellar solutions of film spreading agent (FSA) useful for breaking petroleum emulsions comprising resinous polyalkylene oxide adducts (Abstract). Blair teaches an embodiment in Example C comprising C12 alkyl phenol-formaldehyde resin alkoxylate, dipentene/high boiling aromatic hydrocarbon (non-polar organic solvent; oil phase), and 48 wt% water (aqueous phase) (Col. 18, Lines 11-27; Col. 16, Lines 20-41). Since the mixtures of Blair are micellar solutions, they are construed as colloidal micellar solutions since micelles are colloidal. 
Blair teaches the demulsifiers can be used for treating crude oil mixtures (Col. 1, Lines 18-30). Alternatively, case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Blair teaches a demulsifier in Example I, which is a C12 alkyl phenol-formaldehyde resin alkoxylate with 25 wt% by weight of alkoxylation (Col. 16, Lines 23-41). Blair also teaches a demulsifier in Example II, which is obtained by reacting 2800 lb of ethylene oxide/propylene oxide with roughly 2820 lb of p-nonylphenol/formaldehyde resin (Example II; Col. 16, Line 43 to Col. 17, Line 23), corresponding to roughly 49.8 wt% of alkoxylation. The difference between alkoxylations is 24.8 wt%. 
 Blair differs from the subject matter claimed in that such demulsifiers are not used in combination at a ratio of 1:9 to 9:1. However, it is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose. In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960). Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992). Also, case law holds that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). In light of the cited case law, it would have been obvious to one of ordinary skill in the art to combine different demulsifiers set forth by Blair in ratios encompassing 1:9 to 9:1 because doing so would predictably form third compositions useful for the very same purpose (demulsification) in the absence of a showing of criticality.
Regarding Claims 44 and 53, Blair teaches examples where the demulsifier is obtained by reacting 2800 lb of ethylene oxide/propylene oxide with roughly 2820 lb of p-nonylphenol/formaldehyde resin (Example II; Col. 16, Line 43 to Col. 17, Line 23), which is seen to exhibit a degree of alkoxylation of roughly 49.8 wt%. Blair teaches the alkylphenol/formaldehyde resin intermediates contain about 4-15 phenolic nuclei per resin (Col. 11, Lines 61-66), thus indicating the polymerization number is within the range claimed.
Claims 45-47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blair (U.S. Pat. No. 4,306,981) in view of McDaniel (US 2011/0253598 A1).
The discussion regarding Blair within ¶ 24-28 is incorporated herein by reference.
Regarding Claims 20-22 and 42, Blair differs from the subject matter claimed in that the particular polyetherol of the claims is not described in combination with the alkoxylated phenol-formaldehyde resins. 
 McDaniel teaches the combination of C5-C7 alkyl substituted phenol-formaldehyde resin and at least one polyalkylene oxide triblock copolymer provides synergy with respect to breaking emulsions (Abstract). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize a combination of C5-C7 alkyl substituted phenol-formaldehyde resin and at least one polyalkylene oxide triblock copolymers in accordance with the teachings of McDaniel within the compositions of Blair because doing so would synergistically break emulsions as taught by McDaniel. 
McDaniel teaches C5-C7 alkyl substituted phenol-formaldehyde resin and at least one polyalkylene oxide triblock copolymer weight ratios spanning 1:1 to 9:1 (¶ 14), which is within the range claimed. McDaniel teaches embodiments where ethylene oxide/propylene oxide block copolymers with molecular weights spanning 500-30,000 and 20-80% ethoxylation is used (¶ 21-22), which overlaps the ranges claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and McDaniel suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of McDaniel. See MPEP 2123.
McDaniel teaches embodiments where a combination of 
    PNG
    media_image1.png
    218
    618
    media_image1.png
    Greyscale
can be used (¶ 18). Given the x and y values above, the calculated molecular weights from the degrees of polymerization are approximately 4518 and 4098 respectively. Accordingly, the weight average molecular weights are seen to be roughly the same to that of the recited Mz values. Therefore, either polyol is seen to intrinsically possess a molecular weight and x/y/z values consistent with the claims. Either polyol is also seen to be an oxide block copolymer with 2 polyoxyethylene block branches on polyoxypropylene with a molecular weight consistent with what is claimed.
Allowable Subject Matter
Claims 54 and 55 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 8/3/2022 have been fully considered but they are not persuasive. 
 Applicant generally argues Le Seur indicates the dispersants can be used as detergents/emulsifiers whereas Blair teaches the corrosion inhibitors are ineffective for imparting detergent properties, with focus on the particular species of nonyl succinic acid described by Blair. Applicant refers to the submitted Declaration. The statements/opinions within the Declaration regarding the ultimate legal conclusion at issue (see for instance ¶ 12, 16, 19-22, 25, 29, 34) is not granted any weight. However, the underlying discussion has been considered. The Declaration essentially reiterates the same arguments presented within the attorney remarks, namely Le Seur indicates the dispersants can be used as detergents/emulsifiers whereas Blair teaches the corrosion inhibitors are ineffective for imparting detergent properties, with focus on the particular species of nonyl succinic acid described by Blair.
This is not found persuasive. Blair is clearly not limited to nonyl succinic acid or to corrosion inhibitors that do not exhibit detergent properties. Blair explicitly teaches the corrosion inhibitors can be micelle-forming amphiphathic agents (Col. 15, Lines 40-41) and notes that, even though many corrosion inhibitors form emulsions, they can nonetheless be utilized within the emulsion preventative micellar solutions (Col. 14, Line 52 to Col. 15, Line 61). Thus, Blair indicates corrosion inhibitors that would otherwise form emulsions, such as those taught by Le Seur, can be used. 
Applicant argues unexpected results, namely that the use of dispersant gives enhanced demulsification characteristics. This is not found persuasive. The evidence Applicant relies upon is outside the scope of the claims since the evidence only compares a specific demulsifier formulation (“Comp 3.1”) versus a demulsifier with added PiB Ester (“Comp 3.1 + PiB Ester). No water is present within “Comp 3.1” and thus, it is not a colloidal micellar solution with water and oil phases. To be given substantial weight in the determination of obviousness or nonobviousness, evidence of secondary considerations must be relevant to the subject matter as claimed. See MPEP 716.01(b). Since a nexus between the subject matter claimed and the data relied upon is lacking, Applicant’s argument is unpersuasive. Even if a nexus exists, the claims at issue are not commensurate in scope with the evidence Applicant relies upon in support of the unexpected results allegation. The data only compares a specific demulsifier formulation (“Comp 3.1”) versus a demulsifier with added PiB Ester (“Comp 3.1 + PiB Ester). Comp 3.1 contains a particular blend of alkylphenol formaldehyde alkoxylates, EO/PO surfactant, and a significant proportion of heavy aromatic naphtha (Table 8). There is insufficient evidence of record that the results Applicant alleges to be unexpected occurs throughout the scope of the claim. 
Further, Applicant argues the combination of two alkyl phenol-formaldehyde resin alkoxylates unexpectedly give enhanced demulsification characteristics, referring to Example 2.1 and Comparative Examples 2.1 through 2.3. Applicant’s argument is unpersuasive as it cannot be concluded from the data presented that it is the particular blend of two alkyl phenol-formaldehyde resin alkoxylates that gives the difference in results since other variables (the absence of EO/PO block copolymer with 80% EO) are changed. Moreover, it is unclear whether or not the dodecylbenzenesulfonic acid/water content across the examples are the same. Also, Applicant has not explained how a difference of 0.2-0.3 mL within Figure 1 (see Comp 2.2, Comp 2.3, and Example 2.1 at 4ppm) is significant to the extent that such a difference amounts to being unexpected. Finally, the claims at issue are not commensurate in scope with the evidence Applicant relies upon in support of the unexpected results allegation. The data only uses specific alkyl phenol-formaldehyde alkoxylates in comparison to the breadth being claimed. The compositions comprise particular EO/PO block copolymers despite them not being required by the claims. The materials/concentrations illustrated are insufficient to establish the results alleged to be unexpected occurs throughout the scope of the claim and one of ordinary skill would be unable to ascertain a trend within the exemplified data to reasonably extend the probative value thereof. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764